United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Jackson, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1209
Issued: November 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 21, 2011 appellant filed a timely appeal from a March 22, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
review of the written record. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit issue in this
case.2

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant argued the merits of the case. However, under 20 C.F.R. § 501.3(e), for decisions of
OWCP issued on or after November 19, 2008, the Board’s review authority is limited to appeals which are filed
within 180 days from the date of issuance of OWCP’s decision. The last decision issued by OWCP addressing the
merits of appellant’s case was dated October 14, 2010, more than 180 days before appellant’s appeal date.
Appellant’s appeal letter was postmarked April 13, 2011. The 180 day period expired as of April 12, 2011. The
Board is without jurisdiction to review the October 14, 2010 OWCP decision.

ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record.
FACTUAL HISTORY
On September 1, 2010 appellant, then a 60-year-old enumerator, filed a traumatic injury
claim alleging an injury when she was bitten on her legs by a dog while performing enumerator
duties on May 6, 2010.
By letter dated September 10, 2010, OWCP requested additional medical evidence.
Appellant was afforded 30 days to submit the documents. No further evidence was received by
OWCP.
On October 14, 2010 OWCP denied appellant’s claim on the grounds that she had not
established that she sustained an injury caused by the alleged incident.
Appellant requested a review of the written record on November 16, 2010.
submitted treatment notes and hospital records.

She

In a decision dated March 22, 2011, OWCP denied appellant’s request for review of the
written record. It found that the request was not timely filed. Appellant was informed that her
case had been considered in relation to the issues involved and that the request was further
denied as the issues could be addressed by requesting reconsideration before and submitting
evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that, before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.3 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or review of the written record. The regulations provide that a request for a hearing or
review of the written record must be made within 30 days, as determined by the postmark or
other carrier’s date marking, of the date of the decision for which a hearing is sought.4
OWCP, in its broad discretionary authority in the administration of FECA, has the power
to hold hearings in certain circumstances where no legal provision was made for such hearings,
and OWCP must exercise this discretionary authority in deciding whether to grant a hearing. Its
procedures require it to exercise discretion to grant or deny a hearing when a hearing request is

3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R § 10.616 (a); N.M., 59 ECAB 511(2008).

2

untimely or made after reconsideration under section 8128(a), are a proper interpretation of
FECA and Board precedent.5
ANALYSIS
Appellant requested a review of the written record before OWCP’s Branch of Hearings
and Review in a letter postmarked November 16, 2010. As the request was submitted more than
30 days following issuance of the October 14, 2010 decision, it was untimely filed. The Board
notes that the 30th day was Monday, November 15, 2010; however, the request for review of the
written record was postmarked on November 16, 2010.
OWCP considered the matter in relation to the issue involved and found that additional
evidence could be submitted with a request for reconsideration. It has administrative discretion
to determine whether a request for review of the written record should be granted even though
the request is untimely. An abuse of discretion is generally shown through proof of manifest
error, a clearly unreasonable exercise of judgment, or actions taken which are contrary to both
logic and probable deductions from established facts.6 Because reconsideration existed as an
alternative appeal right to address the issues raised by OWCP’s October 14, 2010 decision, the
Board finds that OWCP did not abuse its discretion in denying appellant’s untimely request for
review of the written record.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the written
record as untimely.

5

Sandra F. Powell, 45 ECAB 877 (1994).

6

Samuel R. Johnson, 51 ECAB 612 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

